Per Curiam:
A consideration of the record in this case satisfies us that the matter is a proper one in which the question as to whether or not the November will was actually executed by the decedent should be submitted to a jury. The decree is, therefore, reversed and a trial before a jury at Trial Term of the Supreme Court is directed, with costs to the appellant to abide the event. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Clarke, J., dissented. Decree reversed and jury trial ordered, costs to appellant to abide event.